July 18, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
LONE STAR COLLEGE SYSTEM DISTRICT D/B/A LONE STAR COLLEGE
                     SYSTEM, Appellant

NO. 14-12-01118-CV                           V.

CADENCE MCSHANE CONSTRUCTION COURT COMPANY LCC, Appellee
             ________________________________

     Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on November 20, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.